

	

		II

		109th CONGRESS

		1st Session

		S. 1172

		IN THE SENATE OF THE UNITED STATES

		

			June 6, 2005

			Mr. Specter (for

			 himself, Mr. Harkin,

			 Mrs. Clinton, Mr. Obama, and Mrs.

			 Boxer) introduced the following bill; which was read twice and

			 referred to the Committee on Health,

			 Education, Labor, and Pensions

		

		A BILL

		To provide for programs to increase the awareness and

		  knowledge of women and health care providers with respect to gynecologic

		  cancers.

	

	

		1.Short titleThis Act may be cited as the

			 Gynecologic Cancer Education and Awareness Act of 2005 or

			 Johanna's Law.

		2.Certain programs

			 regarding gynecologic cancers

			(a)National public

			 awareness campaign

				(1)In

			 generalThe Secretary of Health and Human Services (referred to

			 in this section as the Secretary) shall carry out a national

			 campaign to increase the awareness and knowledge of women with respect to

			 gynecologic cancers.

				(2)Written

			 materialsActivities under the national campaign under paragraph

			 (1) shall include—

					(A)maintaining a

			 supply of written materials that provide information to the public on

			 gynecologic cancers; and

					(B)distributing the

			 materials to members of the public upon request.

					(3)Public service

			 announcementsActivities under the national campaign under

			 paragraph (1) shall, in accordance with applicable law and regulations, include

			 developing and placing, in telecommunications media, public service

			 announcements intended to encourage women to discuss with their physicians

			 their risks of gynecologic cancers. Such announcement shall inform the public

			 on the manner in which the written materials referred to in paragraph (2) can

			 be obtained upon request, and shall call attention to early warning signs and

			 risk factors based on the best available medical information.

				(b)Demonstration

			 projects regarding outreach and education strategies

				(1)In

			 generalThe Secretary shall carry out a program to make grants to

			 nonprofit private entities for the purpose of testing different outreach and

			 education strategies to increase the awareness and knowledge of women and

			 health care providers with respect to gynecologic cancers, including early

			 warning signs and treatment options. Such strategies shall include strategies

			 directed at physicians, nurses, and key health professionals and

			 families.

				(2)Preferences in

			 making grantsIn making grants under paragraph (1), the Secretary

			 shall give preference—

					(A)to applicants with

			 demonstrated expertise in gynecologic cancer education or treatment or in

			 working with groups of women who are at especially high risk of gynecologic

			 cancers; and

					(B)to applicants

			 that, in the demonstration project under the grant, will establish linkages

			 between physicians, nurses, and key health professionals, hospitals, payers,

			 and State health departments.

					(3)Application for

			 grantA grant may be made under paragraph (1) only if an

			 application for the grant is submitted to the Secretary and the application is

			 in such form, is made in such manner, and contains such agreements, assurances,

			 and information as the Secretary determines to be necessary to carry out this

			 subsection.

				(4)Certain

			 requirementsIn making grants under paragraph (1)—

					(A)the Secretary

			 shall make grants to not fewer than five applicants, subject to the extent of

			 amounts made available in appropriations Acts; and

					(B)the Secretary

			 shall ensure that information provided through demonstration projects under

			 such grants is consistent with the best available medical information.

					(5)Report to

			 CongressNot later than February 1, 2009, the Secretary shall

			 submit to the Congress a report that—

					(A)summarizes the

			 activities of demonstration projects under paragraph (1);

					(B)evaluates the

			 extent to which the projects were effective in increasing early detection of

			 gynecologic cancers and awareness of risk factors and early warning signs in

			 the populations to which the projects were directed; and

					(C)identifies

			 barriers to early detection and appropriate treatment of such cancers.

					(c)Funding

				(1)National public

			 awareness campaignFor the purpose of carrying out subsection

			 (a), there is authorized to be appropriated in the aggregate $15,000,000 for

			 the fiscal years 2006 through 2008.

				(2)Demonstration

			 projects regarding outreach and education strategies

					(A)Authorization of

			 appropriationsFor the purpose of carrying out subsection (b),

			 there is authorized to be appropriated in the aggregate $30,000,000 for the

			 fiscal years 2006 through 2008.

					(B)Administration,

			 technical assistance, and evaluationOf the amounts appropriated

			 under subparagraph (A), not more than 9 percent may be expended for the purpose

			 of administering subsection (b), providing technical assistance to grantees

			 under such subsection, and preparing the report under paragraph (5) of such

			 subsection.

					

